  Case 17-31664         Doc 55     Filed 02/27/19 Entered 02/27/19 13:08:49              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-31664
         TRACY L C PAGE
         TYRONE PAGE
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/23/2017.

         2) The plan was confirmed on 12/14/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/01/2018, 07/02/2018, 10/04/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 02/14/2019.

         6) Number of months from filing to last payment: 11.

         7) Number of months case was pending: 16.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-31664       Doc 55        Filed 02/27/19 Entered 02/27/19 13:08:49                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $7,390.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $7,390.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,906.52
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $336.02
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,242.54

Attorney fees paid and disclosed by debtor:                   $93.48


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
AFFILIATED RADIOLOGISTS SC       Unsecured         200.00           NA              NA            0.00       0.00
AMERICASH LOANS LLC              Unsecured      1,360.00       1,854.75        1,854.75           0.00       0.00
AT&T SERVICES INC                Unsecured         936.00        936.76          936.76           0.00       0.00
CARFINANCE CAPITAL               Unsecured      6,558.00            NA              NA            0.00       0.00
CARFINANCE CAPITAL               Secured       11,550.00     17,568.42        17,568.42        675.95     806.32
Chase                            Unsecured         784.00           NA              NA            0.00       0.00
FRANKLIN COLLECTION SV           Unsecured         365.00           NA              NA            0.00       0.00
GATEWAY ONE LENDING & FINANCE    Secured        6,725.00           0.00          113.55        113.55      34.64
GATEWAY ONE LENDING & FINANCE    Unsecured      8,866.00       5,043.24        5,043.24           0.00       0.00
GLOBAL PAYMENTS                  Unsecured         225.00        225.00          225.00           0.00       0.00
IL DEPT OF EMPLOYMENT SECURITY   Unsecured      2,575.00       2,575.00        2,575.00           0.00       0.00
LVNV FUNDING                     Unsecured      1,108.00       1,173.31        1,173.31           0.00       0.00
MBB                              Unsecured         402.00           NA              NA            0.00       0.00
MBB                              Unsecured         221.00           NA              NA            0.00       0.00
MBB                              Unsecured          85.00           NA              NA            0.00       0.00
MERRICK BANK                     Unsecured      1,738.00       1,737.86        1,737.86           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured      8,434.00       4,986.11        4,986.11           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured      1,856.00       1,856.56        1,856.56           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured      1,603.00       1,603.12        1,603.12           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         726.00        914.13          914.13           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured      1,079.00       1,205.52        1,205.52           0.00       0.00
RUSH UNIVERSITY MEDICAL CENTE    Unsecured      2,200.00            NA              NA            0.00       0.00
SANTANDER CONSUMER USA           Unsecured      7,647.00            NA           463.75           0.00       0.00
SANTANDER CONSUMER USA           Secured       11,150.00     19,260.75        18,797.00        653.05     863.95
SOUTHWEST CREDIT                 Unsecured         454.00           NA              NA            0.00       0.00
UNIVERSITY PATHOLOGISTS          Unsecured         200.00           NA              NA            0.00       0.00
WEBBANK/FINGERHUT                Unsecured         536.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-31664         Doc 55      Filed 02/27/19 Entered 02/27/19 13:08:49                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $36,478.97          $1,442.55         $1,704.91
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $36,478.97          $1,442.55         $1,704.91

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $24,575.11                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $4,242.54
         Disbursements to Creditors                             $3,147.46

TOTAL DISBURSEMENTS :                                                                        $7,390.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 02/27/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
